 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL W. REDDING
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-32-WBS
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           FINDINGS AND ORDER
14   DONALD CONFERLETE CARNEY, and                        DATE: March 23, 2020
     JONTE DEON SCOTT,                                    TIME: 9:00 a.m.
15                                                        COURT: Hon. William B. Shubb
                                   Defendants.
16

17
                                                 STIPULATION
18
            1.       By previous order, this matter was set for status on March 23, 2020.
19
            2.       By this stipulation, defendants now move to continue the status conference until May 11,
20
     2020, and to exclude time between March 23, 2020, and May 11, 2020, under Local Code T4.
21
            3.       The parties agree and stipulate, and request that the Court find the following:
22
                     a)     The government has represented that the discovery associated with this case
23
            includes over 100 pages of written discovery, more than 100 photographs, and several video and
24
            audio recordings. All of this discovery has been either produced directly to counsel and/or made
25
            available for inspection and copying.
26
                     b)     Counsel for defendants desire additional time consult with their clients, review
27
            discovery, discuss pre-trial motions, discuss a resolution of the case, and otherwise prepare for
28
            trial.

      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                 c)      Counsel for defendants believe that failure to grant the above-requested

 2          continuance would deny them the reasonable time necessary for effective preparation, taking into

 3          account the exercise of due diligence.

 4                 d)      The government does not object to the continuance.

 5                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 6          case as requested outweigh the interest of the public and the defendant in a trial within the

 7          original date prescribed by the Speedy Trial Act.

 8                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 9          et seq., within which trial must commence, the time period of March 23, 2020 to May 11, 2020,

10          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

11          because it results from a continuance granted by the Court at defendant’s request on the basis of

12          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

13          of the public and the defendant in a speedy trial.

14          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

15 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

16 must commence.

17          IT IS SO STIPULATED.

18

19
     Dated: March 18, 2020                                    MCGREGOR W. SCOTT
20                                                            United States Attorney
21
                                                              /s/ MICHAEL W. REDDING
22                                                            MICHAEL W. REDDING
                                                              Assistant United States Attorney
23

24 Dated: March 18, 2020                                      /s/ Bill McPike
                                                              Bill McPike
25                                                            Counsel for Defendant
                                                              DONALD CONFERLETE CARNEY
26 Dated: March 18, 2020                                      /s/ John Garcia
                                                              John Garcia
27                                                            Counsel for Defendant
                                                              JONTE DEON SCOTT
28

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                                      FINDINGS AND ORDER

 2        IT IS SO FOUND AND ORDERED.

 3        Dated: March 19, 2020

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
30   PERIODS UNDER SPEEDY TRIAL ACT
